DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Claims 18-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2020.
Claims 1-17 are examined in this office action of which claims 1 and 17 were amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

List 1
Element
Instant Claims
(weight%)
Prior Art
US 5458703
(weight%)
C
0.35 – 0.40 
0.36 – 0.39	claim 2
0.37 – 0.39	claim 3
0.38		claim 4
0.15 – 1.5 
Si
0.32 – 0.39
0.32 – 0.38	claim 5
0.32 – 0.36	claim 6
0.34		claim 7
2.5 or below
Cr
5.01 – 5.50
5.01 – 5.10	claim 8
5.01 – 5.05	claim 9
5.03		claim 10
0.4 – 21 
Mo
3.75 – 4.75
3.80 – 4.50	claim 11
3.85 – 4.25	claim 12
4.18		claim 13
5.0 or below
V
0.80 – 1.00
0.85 – 0.98	claim 14
0.90 – 0.96	claim 15
0.94		claim 16
30 or below
W
0.09 – 0.14
18 or below
S
less than 0.005
0.040 or below

Mn
P
Ni
Co
Cu
W
Claim 17:  one or more of
Mn: 0.40 – 0.50
P: 0 – 0.05
Ni: 0.06 – 0.12
Co: 0.005 – 0.015
Cu: 0.05 – 0.10

Mn: 1.0 or below
Fe + 
impurities
Balance
Balance







Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5458703 of Nakai (US'703).
Regarding claims 1-17, US’703 teaches {abstract, col 1:1-20, col 2:35-55, claims 1, 2} a tool steel with a composition “Ca Sib Mnc Crd Moe Wf Vg Coh Nii Nbj Zrk Cul Tim Tan Bo Np Alq Pr Ss Febalance where, a:0.15-1.5 (wt %, the same is applied hereinafter), b:2.5 or below, c:1.0 or below, d:0.4-21, e:5.0 or below, f:18 or below, g:3.0 or below, h:21.0 or below, i:18.0 or below, j:1.25 or below, k:1.25 or below, 1:2.0 or below, m:2.5 or below, n:1.25 or below, o:0.010 or C, Si, Cr, Mo, V, W, S, Mn, Fe) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy composition of the prior art as shown in the List 1 above.  As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the preamble of the instant claim 1 recites “for a component of a die-casting apparatus or of an extrusion press”. This is interpreted as a preamble statements reciting purpose or intended use. MPEP provides If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See MPEP § 2111.02 II. In the instant case, the prior art teaches a steel composition which meets the elemental compositional requirements set forth in the body of the claim and therefore meets the claimed composition of the instant claims. In addition, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Since the instant claim sets forth all of the limitations of the claimed invention (composition) and prior art teaches a substantially similar steel (see compositional analysis above) as the instant steel, the steel of the prior art would meet all of the limitation of the steel compositional limitation and would meet all of the limitations set forth in the body of the claim. In addition, since the prior art teaches a substantially similar steel (see compositional analysis above) as the instant steel, the steel of the prior art would be capable of performing the intended use as recited in the preamble, thereby meeting the instant claim. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733